             Case 2:17-cr-00203-JCC Document 353 Filed 01/15/21 Page 1 of 1




                                                   THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
 9         UNITED STATES OF AMERICA,                       CASE NO. CR17-0203-JCC
10                                Plaintiff,
                                                           MINUTE ORDER
11                 v.

12         DARYL KILGORE
13                                Defendant.
14

15         The following Minute Order is made by direction of the Court, the Honorable John C.

16 Coughenour, United States District Judge:

17         This matter comes before the Court on Defendant’s request for an extension of time to

18 file reply briefs (Dkt. No. 352). Defendant’s motion is GRANTED. Defendant shall file his reply

19 briefs by January 25, 2021. The Clerk is DIRECTED to renote Defendant’s motions (Dkt. Nos.

20 345, 346) to January 25, 2021.

21         DATED this 15th day of January 2021.

22                                                       William M. McCool
                                                         Clerk of Court
23
                                                         s/Paula McNabb
24                                                       Deputy Clerk
25

26



     MINUTE ORDER, C17-0203-JCC
     PAGE - 1
